Judgment, Supreme Court, New York County, entered May 11, 1979, which, inter alia, granted respondents’ cross motion to dismiss the petition, unanimously affirmed, with costs and disbursements. Special Term correctly found the petition to be devoid of merit, and properly exercised its discretion in dismissing without prejudice to the commencement of a new and appropriate proceeding rather than permitting the petition to stand as a complaint seeking declaratory and injunctive relief. We take note that in its *517second amendment to the offering plan, the sponsor-seller has provided for a 10-day option to commence after notice of the vacatur of the stay which tolled the running of the 90-day option period to purchase two days before it would have expired. This ensures that the petitioners will, for a limited but sufficient period of time, be in the position they were in at the commencement of the proceeding, which they instituted nine days before the 90-day option period expired. Concur—Sullivan, J. P., Lupiano, Silverman, Ross and Yesawich, JJ.